          Case 3:20-cv-05309-CRB Document 10 Filed 08/04/20 Page 1 of 8



 1                                       UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                          SAN FRANCISCO DIVISION
 4

 5   COLIN SCHOLL and LISA STRAWN, on                      Case No. 3:20-cv-5309-CRB
     behalf of themselves and all others similarly
 6   situated.
                                                           DECLARATION OF MONA TAWATAO IN
 7                         Plaintiffs,                     SUPPORT OF PLAINTIFFS’ MOTION
                                                           FOR: (1) PRELIMINARY INJUNCTION;
 8   v.                                                    (2) CLASS CERTIFICATION; AND
                                                           (3) APPOINTMENT OF CLASS COUNSEL
 9   STEVEN MNUCHIN, in his official
     capacity as the Secretary of the U.S.
10   Department of Treasury; CHARLES
     RETTIG, in his official capacity as U.S.
11   Commissioner of Internal Revenue; U.S.
     DEPARTMENT OF THE TREASURY; the
12   U.S. INTERNAL REVENUE SERVICE;
     and, the UNITED STATES OF AMERICA.
13
                           Defendants.
14

15               I, Mona Tawatao, declare as follows:
16               1.     I am a member in good standing of the bar of the State of California and the legal
17   director of the Equal Justice Society (“EJS”), one of the counsel of record representing Plaintiffs
18   Colin Scholl and Lisa Strawn ,on behalf of themselves and a Proposed Class, in this case. I make
19   these statements based on personal knowledge and would testify to the same if called as a witness
20   at trial.
21               2.     This Declaration is submitted in support of Plaintiffs’ Motion for Class
22   Certification.
23               3.     In Section I of this Declaration I describe my own and my colleagues’ experience
24   and expertise relevant to this case.     In Section II of this Declaration I describe the work that we
25   have performed prosecuting this case thus far.
26   I.          Qualifications
27               4.     Led and co-founded in 2000 by national civil rights champion Eva Paterson, EJS is
28   a civil rights firm based in Oakland, California. EJS works in the legal, legislative, policy and
     2016745.2

                         DECLARATION OF MONA TAWATAO ISO PLS.’ MOTION FOR CLASS CERTIFICATION
        Case 3:20-cv-05309-CRB Document 10 Filed 08/04/20 Page 2 of 8



 1   media fora to transform the nation’s consciousness on race through law, social science, and the
 2   arts. EJS’s litigation challenges race discrimination and inequity in schools, higher education,
 3   and the criminal justice system. EJS focuses its education litigation on fighting the
 4   criminalization and disproportionate racially discriminatory discipline of Black and Latino
 5   students. EJS seeks to ensure that Black students and other students of color receive the robust
 6   and fair education that all students deserve, instead of being driven into the carceral juvenile
 7   justice or criminal justice systems by discriminatory school policies and practices.
 8               5.   EJS is lead counsel in Black Parallel School Board v. Sacramento City Unified
 9   School District, Case No. 2:19-cv-01768-TLN-KJN (E.D. Ca. 2019); filed as a class action with a
10   putative class of upwards of 6,000 members, the suit alleges that the defendant school district
11   unlawfully segregates, fails to serve or support, and consequently disproportionately disciplines
12   its students with disabilities and Black students with disabilities. In 2017, EJS and cocounsel
13   reached settlement in Sanders v. Kern High School District, Kern County Superior Court, S-1500
14   CV-283224-SPC (2014) a civil rights writ of mandamus action that challenged the grossly
15   disproportionate discipline and transfer to continuation school of Black and Latino students. The
16   settlement agreement, which EJS is currently enforcing, requires sweeping reform, including that
17   the defendant district create instruments and adopt and implement policies that significantly
18   replace discipline with systematic positive behavior interventions and that the district conduct
19   districtwide discipline data assessments and anti-discrimination training. In companion litigation
20   brought by EJS and cocounsel, the court held that plaintiffs stated a cause of action under the
21   equal protection clause of the California Constitution based on the state’s failure to monitor the
22   practices of local school districts for violations of federal law. See Collins v. Thurmond, 41 Cal.
23   App. 5th. 879, 896–97 (2019). EJS is cocounsel in Smith v. Regents of the University of
24   California, Alameda County Superior Court, and Case No. RG19046222 (December 10, 2019),
25   which seeks to end the use of the SAT and ACT college admissions tests based on their
26   unconstitutional and unlawful discriminatory purpose and effect on minority applicants and
27   applicants with disabilities. EJS has also served as counsel for amici in Supreme Court cases in
28   furtherance of jurisprudence that considers modern scientific understanding of the ways that race
     2016745.2                                        -2-
                       DECLARATION OF MONA TAWATAO ISO PLS.’ MOTION FOR CLASS CERTIFICATION
        Case 3:20-cv-05309-CRB Document 10 Filed 08/04/20 Page 3 of 8



 1   discrimination operates in our institutions. See, e.g., Texas DCHA v. Inclusive Communities
 2   Project, 137 S.Ct. 2507 (2015) (amicus brief submitted in support of respondent civil rights
 3   organization on how implicit and unconscious bias operate in affordable housing and zoning
 4   decisions, Brief for Coalition of Sociologists, Social Psychologist, and Legal Scholars as Amici
 5   Curiae Supporting Respondents, Inclusive Communities, 135 S. Ct. 2507 (2015) (No. 13–1371),
 6   2014 WL 740580; majority opinion recognized disparate impact liability’s role (under the Fair
 7   Housing Act) as “permit[ting] plaintiffs to counteract unconscious prejudices and disguised
 8   animus as disparate treatment.” Opinion, at 2522).
 9               6.   In addition to my own experience as an impact case litigator in anti-poverty and
10   civil rights cases, other attorneys in my firm working on this case also have extensive experience
11   in class-action and broad-based litigation. The following are brief backgrounds of the key EJS
12   personnel staffing this litigation:
13                    a.     Eva Jefferson Paterson: Eva Jefferson Paterson is the President and a co-
14   founder of EJS. One of the country’s premier lawyers, speakers, and thinkers on racial justice
15   and anti-discrimination advocacy, San Francisco Chronicle hailed Ms. Paterson “by all accounts”
16   as “the civil-rights leader of the Bay Area” and named her one of the top 25 lawyers of 2002.
17   Before taking the helm at EJS, Ms. Paterson worked at the Lawyers’ Committee for Civil Rights
18   for twenty-six years, thirteen of them as Executive Director. There, she helped lead a broad
19   coalition that filed a groundbreaking anti-discrimination suit to challenge long-standing systemic
20   race and gender discrimination in the San Francisco Fire Department. See U.S. v. City and County
21   of San Francisco, 656 F. Supp. 276 (N.D. Ca. 1987). The lawsuit successfully desegregated the
22   department, winning new opportunities for women and Black, Latino and Asian-American
23   firefighters. Her vast experience litigating affirmative action cases also includes being co-counsel
24   in the federal lawsuit challenging California’s Proposition 209 which banned affirmative action;
25   litigation against U.C. Berkeley’s admissions policy limiting access to students of color, and an
26   amicus brief in Grutter v. Bollinger, in which the U.S. Supreme Court upheld the race-conscious
27   admissions policy at the University of Michigan Law School. Brief for Coalition for Economic
28   Equity et al. as Amici Curiae Supporting Respondents, Grutter v. Bollinger, 593 U.S. 306 (2003)
     2016745.2                                        -3-
                       DECLARATION OF MONA TAWATAO ISO PLS.’ MOTION FOR CLASS CERTIFICATION
        Case 3:20-cv-05309-CRB Document 10 Filed 08/04/20 Page 4 of 8



 1   (No. 02–241), 2003 WL 398358. Under Ms. Paterson’s leadership, EJS and cocounsel have filed
 2   the education civil rights cases Black Parallel School Board, Sanders, Collins and Smith
 3   described in detail above, and served as amici cocounsel in several cases including cases before
 4   the U.S. Supreme Court. See, e.g. Texas DCHA v. Inclusive Communities Project, (U.S. 2015)
 5   (brief submitted in support of respondent civil rights organization on how implicit and
 6   unconscious bias in housing); Fisher v. University of Texas at Austin (U.S. 2012) (brief
 7   submitted on behalf of leading social scientists supporting the University of Texas’ race-
 8   conscious admissions policy on how diversity facilitates academic performance, reduces
 9   prejudice, and has broad positive effects on civic and economic life); and Darensburg v.
10   Metropolitan Transportation Commission (9th Cir. 2009) (amicus brief supporting disparate
11   impact as a basis for discrimination liability give the likely presence of groupthink and implicit
12   bias in any complex decision-making process). Ms. Paterson has received more than 50 awards,
13   including the Fay Stender Award from the California Women Lawyers, Woman of the Year from
14   the Black Leadership Forum, the Earl Warren Civil Liberties Award from the ACLU of Northern
15   California, and the Alumni Award of Merit from Northwestern University where she received her
16   B.A. in political science and was the first African American president of student government.
17   Ms. Paterson co-founded and chaired the California Civil Rights Coalition. She was a leading
18   spokesperson in the campaigns against Proposition 187 (anti-immigrant) and Proposition 209
19   (anti-affirmative action) and numerous other statewide campaigns against the death penalty and
20   discrimination against LGBTQ people. As a self-described beneficiary of affirmative action and
21   expert on the subject, she is currently co-leading the campaign for Proposition 16, a ballot
22   initiative to restore affirmative action to public contracting, hiring and education. The author of
23   numerous articles, including “Can’t We Get Along?” and “The Future of Affirmative Action”
24   (California Lawyer), “Pro Bono Help for Legal Services Programs” (Clearinghouse Review), and
25   “How the Legal System Responds to Battered Women” (Battered Women), Ms. Paterson is often
26   sought out by the media for commentary on racial justice issues. Ms. Paterson has delivered
27   commencement addresses on college campuses across the nation, and she has served as an
28   adjunct professor at the University of San Francisco School of Law and at the University of
     2016745.2                                       -4-
                     DECLARATION OF MONA TAWATAO ISO PLS.’ MOTION FOR CLASS CERTIFICATION
        Case 3:20-cv-05309-CRB Document 10 Filed 08/04/20 Page 5 of 8



 1   California Hastings College of Law. Ms. Paterson graduated from U.C. Berkeley School of Law,
 2   after which as an attorney for the Legal Aid Society of Alameda County she co-founded A Safe
 3   Place, a shelter for battered women in Oakland, California. Ms. Paterson has also served as Vice
 4   President of the ACLU National Board for eight years, and chaired the boards of Equal Rights
 5   Advocates and the San Francisco Bar Association.
 6                  b.      Mona Tawatao: I am the legal director of EJS. As a 30-year legal aid and
 7   civil rights attorney I have represented lower-income people and groups in numerous housing
 8   rights, zoning, health, environmental justice, and education cases, on both an individual and
 9   broad-reaching basis. I have been honored for my work with an Attorney Award of Merit from
10   the Legal Aid Association of California in 2005 and a Reginald Heber Smith award for
11   outstanding achievement in civil indigent advocacy at the National Legal Aid and Defenders
12   Association’s national conference in 2007, among other awards. I have been in my current role
13   since April 2019. I manage and supervise all of EJS’s litigation projects among other duties. I
14   am lead counsel in Black Parallel School Board v. Sacramento City Unified School District, a
15   federal case filed as a class action to enforce the education and civil rights of student with
16   disabilities and Black students with disabilities. I also lead EJS in our work on Sanders v. Kern
17   High School District, an education rights case that challenges systemic racial discrimination in
18   school discipline. Before joining EJS, I worked for nine years as a Senior Litigator with the
19   statewide anti-poverty non-profit law firm Western Center on Law & Poverty where I led or was
20   co-counsel on major health and public health litigation including: Thomas v. Kent, 4-cv-08013-
21   FMO-AGR (C.D. Cal. 2014) (lifted state-imposed arbitrary cost caps on home care for people
22   with major physical disabilities, which threatened inhumane and costly institutionalization);
23   Korean Community Center of the East Bay v. Kent, Alameda County Superior Court (November
24   2014) (secured statewide due process and language rights in Medi-Cal eligibility renewal
25   process); Sequoia v. County of Fresno, Fresno Superior Court (December 2013) (represented
26   interveners in action to enforce county obligation to provide indigent healthcare to thousands).
27   During my 12-year tenure as regional counsel with Legal Services of Northern California
28   (Sacramento-based non-profit firm serving indigent people in nearly half of California’s counties)
     2016745.2                                        -5-
                      DECLARATION OF MONA TAWATAO ISO PLS.’ MOTION FOR CLASS CERTIFICATION
        Case 3:20-cv-05309-CRB Document 10 Filed 08/04/20 Page 6 of 8



 1   the many cases I led or was cocounsel on included: Comunidad en Accion v. Los Angeles 219
 2   Cal.App.4th 1116 (Cal. Ct. App. 2013) (successful challenge mitigating expansion of waste
 3   facility in predominantly Latino community); and ACORN v. Kawamoto, Sacramento Superior
 4   Court (March 2002) (halted mass eviction of 420 families in Sacramento and Placer counties). I
 5   graduated with a B.A. from UC San Diego in 1983 and UCLA School of Law in 1986. After a
 6   fellowship with the law firm of Litt and Stormer (Los Angeles), I clerked for two years for the
 7   Honorable Consuelo B. Marshall of the United States District Court for the Central District of
 8   California. I taught housing law as a visiting professor at U.C. Davis School of Law for two
 9   semesters from 2009 to 2010. The articles I have written or coauthored include: The U.S.
10   Supreme Court’s 2017-18 Term: A Taste of the New Normal, Clearinghouse Review Journal of
11   Poverty Law and Policy (December 2018) (Coauthor); Growing Smaller & Cooler Without
12   Exclusion or Displacement, Duke Forum for Law & Social Change, Volume 4 (2011-2012)
13   (Coauthor); and The Affordable Housing Complex That Could: How Community Economic
14   Development Advocacy Secured 100 Units of Permanent Housing for Formerly Homeless
15   Persons on Former Military Base, Clearinghouse Review Journal of Poverty Law and Policy
16   (July-August 2003) (Author). I am on or have previously led or served on numerous boards,
17   including as a current board member of the National Center for Youth Law.
18                  c.     Lisa Holder: Lisa Holder is principal attorney at the Law Office of Lisa
19   Holder and Of Counsel to the Equal Justice Society. She served as EJS Interim Legal Director
20   from November 2018 to April 2019. Her practice encompasses litigation in the areas of police
21   misconduct, in-custody wrongful death, employment discrimination, and wage and hour law and
22   education equity. She is currently serving as class counsel in Liu v. CalPERS, Los Angeles
23   Superior Court, Case No. 19STCP04056 (January 2020) and lead counsel for EJS in Smith v.
24   U.C. Regents. Ms. Holder also served as class counsel as an associate with civil rights law firm
25   Hadsell & Stormer in a landmark case on behalf of incarcerated persons in Pierce v. Orange
26   County, 2004 WL 7340112 (C.D Ca. 2004), aff’d, 526 F.3d 1190 (9th Cir. 2008). Ms. Holder is a
27   recognized racial justice scholar. She is a Lecturer at UCLA School of Law and teaches the Civil
28   Rights and Police Accountability Clinic. She has served as a legislative consultant on
     2016745.2                                      -6-
                     DECLARATION OF MONA TAWATAO ISO PLS.’ MOTION FOR CLASS CERTIFICATION
        Case 3:20-cv-05309-CRB Document 10 Filed 08/04/20 Page 7 of 8



 1   institutional bias elimination, drafting California bias elimination laws and testifying as a subject
 2   matter expert in the California Assembly. In 2019, she helped draft AB 241and 242, the
 3   California laws that now require all judges, attorneys, court staff, and health professionals to
 4   undertake continuing education on bias-elimination. She has been designated as a "Rising Star-
 5   Super Lawyer" by Los Angeles Magazine for four consecutive years. She began her legal career
 6   in 2001 as a Los Angeles Deputy Alternate Public Defender, and continues to litigate criminal
 7   appeals with the California Appellate Project. Ms. Holder served on the Board of Directors for
 8   the Southern California ACLU for four years and is currently Vice President of the Board of
 9   Directors for the Child Care Law Center. She graduated from New York University School of
10   Law in 2000 after earning a Bachelor of Arts degree at Wesleyan University.
11                  d.      Christina Alvernaz: Christina Alvernaz joined EJS in July 2020 as an
12   attorney and as EJS’s Judge Constance Baker Motley Civil Rights Fellow. In addition to the
13   instant matter, Ms. Alvernaz is staffing the Sanders v. Kern High School District and Collins v.
14   Thurmond matters; the latter is currently on remand to state trial court. This week Ms. Alvernaz
15   moderated Change from the Chambers: Courts, Law Clerks & the Pursuit of Equal Justice, a
16   national webinar co-sponsored by EJS to promote diversity in judicial law clerkships featuring the
17   Honorable Edward Chen, U.S. District Court Judge for the Northern District of California. Ms.
18   Alvernaz received her J.D. from UC Hastings College of the Law in 2019. At Hastings, she
19   served as Executive Articles Editor for the Hastings Race and Poverty Law Journal and was
20   honored with the CALI Award for Academic Excellence in Legal Writing and Research, the
21   Wiley W. Manuel Certificate for Pro Bono Legal Services, and a Dean’s Scholarship for
22   Academic Excellence. As a law clerk for Equal Rights Advocates in San Francisco, Ms.
23   Alvernaz pursued Title IX enforcement through legislative and policy work and helped clients
24   with gender discrimination and sexual assault claims. In 2018, Ms. Alvernaz was awarded a
25   Peggy Browning Fellowship at the National Domestic Workers Alliance to work on legal and
26   legislative projects to protect domestic workers. Ms. Alvernaz received her Bachelor of Arts in
27   Linguistics with Honors magna cum laude from Gordon College in Wenham, Massachusetts.
28
     2016745.2                                       -7-
                     DECLARATION OF MONA TAWATAO ISO PLS.’ MOTION FOR CLASS CERTIFICATION
           Case 3:20-cv-05309-CRB Document 10 Filed 08/04/20 Page 8 of 8



 1   II.         Work on this Action
 2               7.     Along with our Co-Counsel, Lieff Cabraser Heimann & Bernstein LLP (“LCHB”),

 3   EJS has been actively involved in all tasks in this beginning stage of the instant action. In addition

 4   to drafting this declaration, EJS staff listed herein have conducted factual research for and drafted

 5   sections of the complaint; provided legal research for the memorandum in support of preliminary

 6   injunction; worked on plaintiff and witness development; and participated in regular and frequent

 7   case planning and strategy phone meetings with Co-Cocounsel.

 8               8.     EJS is committed to dedicating the necessary resources and working with LCHB

 9   as Co-lead Counsel for the benefit of the Proposed Class.

10               I declare under penalty of perjury under the laws of the United States and the California

11   that the foregoing is true and correct to the best of my knowledge and that this declaration was

12   executed in Sacramento, California on August 4, 2020.

13

14

15                                                            Mona Tawatao
16

17

18

19

20

21

22

23

24

25

26

27

28
     2016745.2                                          -8-
                         DECLARATION OF MONA TAWATAO ISO PLS.’ MOTION FOR CLASS CERTIFICATION
